Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”), is made effective as of
the 24th day of December, 2009 (the “Third Amendment Effective Date”), by and
between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
(“Landlord”), and ELECTRONIC ARTS-TIBURON, a Florida corporation f/k/a Tiburon
Entertainment, Inc. (“Tenant”).

BACKGROUND:

A. Landlord’s predecessor in interest, ASP WT, L.L.C., a Delaware limited
liability company, and Tenant entered into that certain Lease for Space at
Summit Park I, dated June 15, 2004 (the “Original Premises Lease”), with a Lease
Commencement Date of January 1, 2005, and an expiration date of June 30, 2010,
for 117,201 square feet in the building known as Maitland Summit Park I, located
at 1950 Summit Park Drive, Maitland, Florida (the “Original Premises”).

B. Landlord and Tenant entered into that certain First Amendment to Lease, dated
December 13, 2005 (the “First Amendment”) for Building I and 23,163 square feet
on the 6th Floor in the building known as Maitland Summit Park II, located at
1958 Summit Park Drive, Maitland, Florida (the “Expansion Premises”) (the
Original Premises and the Expansion Premises are hereafter collectively the
“Leased Premises”).

C. Landlord and Tenant entered into that certain Second Amendment to Lease,
dated May 8, 2009 (the “Second Amendment”)(with the Original Premises Lease, the
First Amendment and the Second Amendment being together referred to as the
“Original Lease”, and with the Original Lease, as modified by the terms and
conditions of this Third Amendment, being hereafter collectively referred to as
the “Lease”) to, among other modifications, (i) extend the Lease Term for an
additional period of five (5) years and four (4) months with respect to the
Original Premises and for an additional period of five (5) years with respect to
the Expansion Premises, (ii) provide for two (2) additional options to renew,
each for a period of five (5) years, and (iii) provide Tenant with the option to
lease the 11,039 square foot suite currently occupied by ZOM, Inc., a Florida
corporation (“ZOM”), located in Building I (the “Second Expansion Premises”), to
be effective no earlier than December 1, 2010 and no later than November 30,
2013, all as more particularly set forth in the Second Amendment.

D. Landlord and Tenant desire to amend the Lease to modify the Leased Premises
to remove the Expansion Premises and to provide for certain other matters,
contingent on Landlord’s further negotiations with ZOM and Schwab, all as set
forth in this Third Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, agree
as follows:

1. Recitals; Capitalized Terms. The recitals set forth above are true and
correct and are incorporated herein by this reference. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Original Lease.

2. Certain Definitions. The definitions set forth in Sections 1.1 a, e and j of
the Original Lease are hereby deleted in their entirety and the following new
Sections 1.1 a, e and j are inserted in place and in lieu thereof:

1.1 DEFINITIONS.

 

  a. Leased Premises shall mean those suites/floors within the Original Premises
and, until the Expansion Premises Termination Date, the Expansion Premises, and
shall include the Second Expansion Premises if and when the option for the
Second Expansion Premises is exercised by Tenant, subject to such other
adjustments as are specifically contemplated and provided in the Lease.

* * *

 

  e. Building shall mean both Building I and Building II until the Expansion
Premises Termination Date; thereafter it shall mean only Building I.

* * *

 

  j. Tenant’s Building II Square Footage shall mean 23,163 rentable square feet
until the Expansion Premises Termination Date, and thereafter it shall be zero;
Total Building II Square Footage of Building II shall mean 128,934 rentable
square feet.

3. Change of Leased Premises.

(a) Surrender of Expansion Premises. Pursuant and subject to the terms and
conditions set forth below, Landlord and Tenant have agreed to terminate this
Lease with respect to the Expansion Premises effective as of May 31, 2010 (the
“Expansion Premises Termination Date”). Tenant shall vacate and surrender the
Expansion Premises to Landlord on or before the Expansion Premises Termination
Date in its current, “as is” condition as existing on the Third Amendment
Effective Date, ordinary wear and tear or damage from casualty excepted and
except for furnishings, trade fixtures and other personal property of the Tenant
(but subject to Tenant’s obligations to maintain and repair the same up to the
Expansion Premises Termination Date in accordance with the Lease). Until the
Expansion Premises Termination Date, all terms, provisions, conditions and
Tenant obligations and responsibilities with respect to the Expansion Premises,
including, without limitation, the obligation to pay Building II Base Rent,
shall continue and be in full force and effect in accordance with the Lease.

 

2



--------------------------------------------------------------------------------

(b) Relocation Credit. Landlord has agreed to waive any early termination fee on
account of the termination of this Lease with respect to the Expansion Premises
as set forth herein and the termination fee with respect to the Expansion
Premises described in Section 12.3 of the Original Lease shall not apply in
connection herewith. Further, to assist Tenant in defraying the cost of
relocation, upon Tenant’s receipt of the Contingency Notice described in
Section 6 below, Landlord thereafter shall provide a credit to Tenant in the
amount of $600,000.00 (the “Relocation Credit”) that shall be provided as
additional Tenant Improvement Allowance.

(c) Effect of Surrender. Upon the Expansion Premises Termination Date, the
Leased Premises shall no longer include the Expansion Premises, and Tenant shall
no longer be responsible for paying any Building II Base Rent, operating
expenses or other payments due under the Lease attributable or allocable to the
Expansion Premises accruing on and after the Expansion Premises Termination
Date.

(d) Parking. Upon the Expansion Premises Termination Date, the Authorized Number
of Parking Spaces allocated to Tenant shall be reduced by 99 unreserved and 4
reserved spaces in the Building II parking structure.

4. Second Expansion Option. Landlord and Tenant acknowledge and agree that
Tenant has exercised its Option to Lease the Second Expansion Premises in
accordance with Section 5 of the Second Amendment, but as amended pursuant to
the terms of this Third Amendment and subject to the contingencies described in
Section 6 below, and that Landlord has agreed that the Tenant’s lease of the
Second Expansion Premises shall commence earlier than December 1, 2010, subject
to the fulfillment of the contingencies set forth herein. Accordingly, the Lease
Term for the Second Expansion Premises shall commence on June 1, 2010 (the
“Second Expansion Premises Commencement Date”), and shall expire on the Lease
Expiration Date. The initial base rent for the Second Expansion Premises shall
be an amount equal (on a per square foot basis) to the Building I Base Rent set
forth in the Second Amendment applicable and in effect as of the Second
Expansion Premises Commencement Date, and such Second Expansion Premises base
rent shall be adjusted thereafter in amounts equal (on a per square foot basis)
to the Building I Base Rent adjustments set forth in Section 7 of the Second
Amendment for the remaining time period of the Lease Term.

Notwithstanding that the Second Expansion Premises Commencement Date shall be
June 1, 2010, Landlord shall use good faith efforts to provide Tenant with
physical access to the Second Expansion Premises on March 17, 2010 for the
purposes of performing its Tenant Expansion Work. Further, commencing no later
than February 3, 2010, Tenant shall have reasonable access to the Second
Expansion Premises for the purposes of space planning and preparing the Plans
and Specifications for the Second Expansion Premises. Notwithstanding the
foregoing, Landlord expects to be able to provide access to the Second Expansion
Premises to Tenant to allow Tenant to commence its space planning on an earlier
date, and Tenant agrees, given the time period needed to complete all the
planning, design and permitting work for the Second Expansion Premises, to
commence space planning as soon as practical after Landlord provides such
access, and use good faith diligent efforts to finish Tenant’s proposed space
plan as soon as practicable. For the purposes of Landlord’s review and approval
of the Plans and Specifications for the Second Expansion Premises pursuant to
Section 9.B of the Second Amendment, Tenant shall deliver to Landlord its
proposed space plan for the Second Expansion Premises as soon as they are
completed to Tenant’s satisfaction, but no later than March 1, 2010. For the
purposes hereof, the term “Second Expansion Premises” shall mean and be defined
as all rentable space located on the Third Floor of Building I not currently
leased by Tenant, including without limitation the space currently leased by ZOM
on the Third Floor and the portions of the Third Floor currently used and
operated as restrooms and corridors. Landlord and Tenant acknowledge and confirm
that the Tenant Improvement Allowance applicable to the Second Expansion
Premises, provided in Section 9B of the Second Amendment, still applies and is
in addition to the Relocation Credit described in Section 3(b) above.

 

3



--------------------------------------------------------------------------------

Landlord acknowledges and agrees that Tenant will need to take physical
possession of and have access to the Second Expansion Premises by March 17, 2010
in order to complete the Tenant Expansion Work in time for the June 1, 2010
Second Expansion Premises Commencement Date. In the event Landlord does not
deliver possession of and physical access to the Second Expansion Premises to
Tenant by March 17, 2010 due to factors that are not due to delays caused by
Tenant, then for every day after March 17, 2010 until the date the Second
Expansion Premises are delivered to Tenant as contemplated herein, the Second
Expansion Premises Commencement Date shall be likewise extended, on a
day-for-day basis. Provided, however, in the event Landlord does not deliver
possession of and access to the Second Expansion Premises to Tenant by May 1,
2010, then: (i) Tenant shall be entitled to terminate its Option to Lease with
respect to, and its lease of, the Second Expansion Premises by providing written
notice thereof to Landlord no later than May 5, 2010 (whereupon Tenant’s lease
and occupancy of the Second Expansion Premises shall be terminated and of no
further force and effect whatsoever); and (ii) Tenant’s surrender of the
Expansion Premises as provided in Section 3 above shall be terminated and of no
further force and effect whatsoever, such that the Lease will continue in full
force and effect with respect to (and Tenant shall continue to lease, occupy and
use) the Expansion Premises. As long as Landlord delivers possession of and
access to the Second Expansion Premises to Tenant by May 1, 2010, then nothing
herein shall relieve Tenant of Tenant’s obligation to surrender possession of
the Expansion Premises to Landlord on June 1, 2009 as provided in this Third
Amendment. In the event Tenant terminates its Option to Lease as provided above,
this Third Amendment shall be deemed null and void and of no further force and
effect whatsoever. Further, in the event Tenant terminates its Option to Lease
as provided above, Landlord shall be obligated to pay to and reimburse Tenant
all of Tenant’s reasonable out-of-pocket expenses incurred in connection with
the space planning and legal fees related to this Third Amendment and its
potential lease of the Second Expansion Premises in accordance with the terms
and conditions of this Third Amendment, up to an amount of $100,000.00, which
expenses shall be paid to Tenant no later than thirty (30) days after Tenant’s
demand therefor. Landlord hereby represents and warrants to the Tenant that no
other tenant, person or entity, including without limitation Schwab, has any
right of first refusal, right of first offer, option to lease, or any other
right or option to lease the Second Expansion Premises, except for the rights of
Schwab that will be terminated and/or waived pursuant to the Schwab Lease
Amendment described in Section 6(a) below.

 

4



--------------------------------------------------------------------------------

5. Tenant Improvements. In Section 9A of the Second Amendment, Landlord agreed,
among other things, to provide the Tenant Refurbishment Allowance to Tenant to
refurbish the existing space in the Original Premises and the Expansion
Premises. The Landlord and Tenant agree that the amount of the Tenant
Refurbishment Allowance is hereby revised to be $1,427,509.00.

6. Contingencies. Landlord and Tenant acknowledge and agree that this Third
Amendment is intended to operate and be in full force and effect only upon the
Landlord’s successful negotiations with ZOM and Schwab to allow and accommodate
the terms and conditions of this Third Amendment. Accordingly, this Third
Amendment and the rights and obligations of Landlord and Tenant hereunder, are
specifically subject to and conditioned upon both (i) the events described in
subparagraphs 6(a) and 6(b) below occurring on or before February 26, 2010, and
(ii) Landlord notifying Tenant in writing, no later than March 3, 2010, that the
events described in subparagraphs 6(a) and 6(b) below have occurred (with such
written notification being referred to herein as the “Contingency Notice”):

(a) Schwab Lease Amendment. Landlord and Schwab execute a lease amendment or a
new lease that provides, among other things, that Schwab waives its rights with
respect to the Second Expansion Premises and agrees to lease the Expansion
Premises, and otherwise in a form and content acceptable to Landlord (the
“Schwab Lease Amendment”).

(b) ZOM Lease Amendment. Landlord and ZOM, or an affiliate of ZOM, execute a
lease amendment, a lease termination or a new lease that provides, among other
things, that ZOM will vacate the Second Expansion Premises on or prior to
March 16, 2010, and otherwise is in a form and content acceptable to Landlord
(the “ZOM Lease Amendment”).

Landlord’s decision to enter into the Schwab Lease Amendment and/or the ZOM
Lease Amendment shall be determined in Landlord’s sole and absolute discretion,
and Landlord shall be entitled to cease negotiations of such amendments at any
time. In the event that either (x) both the Schwab Lease Amendment and the ZOM
Lease Amendment have not be fully executed by all the parties thereto by
February 26, 2010, or (y) Landlord has not delivered the Contingency Notice to
Tenant by March 3, 2010, then this Third Amendment shall automatically become
void and will not be given effect, and the Original Lease, without amendment as
set forth in this Third Amendment, shall continue in full force in accordance
with its terms. In addition, in the event this Third Amendment terminates upon
the failure of the foregoing contingencies, Landlord shall be obligated to pay
to and reimburse Tenant all of Tenant’s reasonable out-of-pocket expenses
incurred in connection with the space planning and legal fees related to this
Third Amendment and its potential lease of the Second Expansion Premises in
accordance with the terms and conditions of this Third Amendment, up to an
amount of $100,000.00, which expenses shall be paid to Tenant no later than
June 1, 2010 (and the foregoing obligation of Landlord to pay and reimburse
Tenant such out-of-pocket expenses shall survive any termination of this Third
Amendment).

 

5



--------------------------------------------------------------------------------

7. Surrender of Leased Premises. The first sentence of Section 12.1 of the Lease
is hereby deleted in its entirety, and the following new sentence shall be
inserted in place and in lieu thereof: “On expiration of this Lease, if no Event
of Default exists and subject to the Tenant’s obligations to maintain and repair
the Leased Premises in accordance with this Lease, Tenant shall surrender the
Leased Premises in its current “as is” condition, ordinary wear and tear or
damage from casualty excepted.”

8. Brokerage Commissions. Tenant and Landlord each represents to the other that
no broker or agent was instrumental in procuring or negotiating or consummating
this Third Amendment, and Tenant and Landlord each agree to defend, indemnify
and hold harmless the other party against any loss, cost, expense or liability
for any compensation, commission, fee or charge, including reasonable attorney’s
fees, resulting from any claim of any other broker, agent or finder claiming
under or through the indemnifying party in connection with this Third Amendment
or its negotiation.

9. Reaffirmation of Guaranty. Landlord has required Tenant to obtain for
Landlord’s benefit an unconditional guaranty of Tenant’s performance of its
obligations pursuant to the Lease, by Tenant’s parent company, Electronic Arts,
Inc. (“Guarantor”). Guarantor executed and delivered to Landlord a certain
Guaranty at the time of Tenant’s execution of the Original Lease. As a condition
to and as additional consideration for Landlord entering into this Third
Amendment, Guarantor shall provide the Reaffirmation of Guaranty set forth on
Exhibit “A” attached hereto and incorporated herein by this reference, upon
execution of this Third Amendment by Tenant.

10. Effect of Amendment; Conflict. Except as otherwise expressly modified or
amended by this Third Amendment, the Lease remains in full force and effect in
accordance with its terms. In the event of a conflict between the terms and
provisions of this Third Amendment and the Lease, the terms and provisions of
this Third Amendment shall control and be given effect. This Third Amendment
shall be binding upon and inure to the benefit of the Landlord and the Tenant
and their respective successors and assigns.

11. Counterparts; Facsimile Copies. This Third Amendment may be executed
simultaneously in two or more counterparts, each one of which shall be deemed an
original, but all of which shall constitute one and the same instrument. To
facilitate execution, the parties agree that this Third Amendment may be
executed and telecopied to the other party and that an executed telecopy shall
be binding and enforceable as an original.

12. Effective Date. The “Third Amendment Effective Date” shall be the date on
which the last of the Landlord or the Tenant executed this Third Amendment and
delivered a signed copy to the other party; provided, however, that the
effectiveness of this Third Amendment is subject to satisfaction of the
contingencies set forth in Section 6 above. The Third Amendment Effective Date
shall be inserted into the first paragraph of this Third Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment
intending to be bound as of the day and year first above written.

 

Witnesses:     LANDLORD:    

LIBERTY PROPERTY LIMITED PARTNERSHIP,

a Pennsylvania limited partnership

/s/ Anne K. Toal

    By:   LIBERTY PROPERTY TRUST, Signature       its sole general partner

Anne K. Toal

      Print Name     By:  

/s/ Robert Goldschmidt

    Name:   Robert Goldschmidt     Title:   Senior Vice President

/s/ Ivy Stanton

    Date:   December 23, 2009 Signature      

Ivy Stanton

      Print Name           TENANT:    

ELECTRONIC ARTS-TIBURON,

A FLORIDA CORPORATION

/s/ Abra Winn

    By:  

/s/ Steve Bené

Signature     Name:   Steve Bené

Abra Winn

    Title:   Corporate Secretary Print Name     Date:   December 15, 2009

 

      Signature      

 

      Print Name      

 

7



--------------------------------------------------------------------------------

Witnesses:     LANDLORD:    

LIBERTY PROPERTY LIMITED PARTNERSHIP,

a Pennsylvania limited partnership

/s/ Todd W. Watson

    By:   LIBERTY PROPERTY TRUST, Signature       its sole general partner

Todd W. Watson

      Print Name     By:  

/s/ George J. Alburger, Jr.

    Name:   George J. Alburger, Jr.     Title:   Chief Financial Officer

/s/ Stephen J. Whitley

    Date:  

 

Signature      

Stephen J. Whitley

      Print Name      

 

8



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

THIRD AMENDMENT TO LEASE

REAFFIRMATION OF GUARANTY

The undersigned Guarantor previously provided a certain Guaranty to Landlord in
conjunction with the Original Lease, as defined in the foregoing Third
Amendment. By executing this Reaffirmation of Guaranty, the undersigned
Guarantor hereby consents to the terms and conditions of the foregoing Third
Amendment, and ratifies and reaffirms the terms and conditions of the Guaranty,
which Guaranty shall remain in full force and effect. The Guarantor hereby
waives any defense to its obligations under the Guaranty based upon or arising
out of the modifications to the Lease as provided in the First Amendment, the
Second Amendment or in the foregoing Third Amendment. Notwithstanding any
language contained in the Guaranty, Guarantor, to the extent permitted by law,
waives any claim or other right which such Guarantor might now have or hereafter
may acquire against Tenant, which arises from the existence or performance of
such Guarantor’s liability or other obligations under the Guaranty.

IN WITNESS WHEREOF, the undersigned has executed the Reaffirmation of Guaranty
on the date written below intending to be bound as of the Third Amendment
Effective Date.

 

GUARANTOR: ELECTRONIC ARTS, INC. By:  

/s/ Steve Bené

Name:   Steve Bené Title:   Senior Vice President/General Counsel Date:  
December 15, 2009

 

9